Citation Nr: 0433249	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
fingers on both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1979 to April 
1983.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2003, a statement of the 
case was issued in December 2003, and a substantive appeal 
was received in February 2004.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran and the veteran's brother testified before a 
Board hearing at the RO in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the September 2004 Board hearing, the veteran testified 
that he was seen at the VA clinic "on Glendale in Toledo."  
It is unclear as to whether that treatment was shortly after 
his discharge in 1983 or within the past two years.  At any 
rate, VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In a precedent opinion, the VA 
General Counsel held that when a decision is entered on or 
after July 21, 1992, a failure to consider records which were 
in VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  Under the circumstances, an 
attempt must be made to obtain any pertinent VA records 
before the Board may proceed with appellate review. 

Additionally, the veteran indicated at the September 2004 
Board hearing that a private doctor had been treating him for 
his residuals to frostbite for the past year or so.  The 
record was held open for 30 days so that the veteran could 
obtain these records.  However, he has not submitted any such 
records.  Given the need to remand this case for VA records, 
the Board stresses to the veteran the potential significance 
of any private records and urges him to cooperate in efforts 
to obtain such records. 

Finally, although the veteran was furnished a letter 
referencing the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA) and implementing regulations, it is 
questionable whether such VCAA notice was adequate.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action to 
ensure proper VCAA notice is appropriate since the case must 
be returned to the RO for the reasons outlined above.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be furnished an 
appropriate VCAA notice letter in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
any pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to obtain any pertinent treatment records 
from April 1983 on from the VA clinic 
"on Glendale in Toledo."  

3.  The RO should also contact the 
veteran and request identifying 
information regarding the private 
physician who he reported has been 
treating him for symptomatology of the 
hands and fingers.  If the veteran 
furnishes identifying information, the RO 
should take appropriate action to request 
all pertinent records documenting such 
treatment.    

4.  After completion of the above, the RO 
should determine if any additional 
development (such as a VA examination is 
necessary).  After any development action 
deemed necessary is accomplished, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


